              Case 1:18-cv-05757-JPO Document 25 Filed 07/11/19 Page 1 of 2



                                       UNITED STATES
                           SECURITIES AND EXCHANGE COMMISSION
                                 NEW YORK REGIONAL OFFICE
                                              200 VESEY STREET
                                                   SUITE 400                      WRITER’S DIRECT DIAL:
                                        NEW YORK, NEW YORK 10281-1022             DAVID C. AUSTIN
                                                                                  TELEPHONE: (212) 336-9146



                                                                            July 11, 2019

By ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:    SEC v. Pinto-Thomaz, et al., 18-CV-5757 (JPO)

Dear Judge Oetken:

       We represent plaintiff Securities and Exchange Commission (the “Commission”) in the above-
captioned action. We respectfully write to provide the Court with an update on the status of this matter
and the parallel criminal case, United States v. Pinto-Thomaz, et al., 18 Cr. 579 (JSR) (the “Criminal
Case”), as required by the Court’s order dated October 11, 2018, which also stayed the proceedings in
the above-captioned action. (DE 21.)

        As discussed in previous status updates, defendants Abell Oujaddou and Jeremy Millul entered
pleas of guilty in the Criminal Case on November 1, 2018 and March 29, 2019, respectively, (DE 22,
23.), and the remaining defendant, Sebastian Pinto-Thomaz, was convicted on all counts on April 26,
2019. The current sentencing dates for Mr. Pinto-Thomaz, Mr. Millul, and Mr. Oujaddou are July 29,
July 30, and September 5, 2019, respectively. The Commission has begun settlement discussions with
each of the parties.

        Before submitting this letter, we consulted with counsel for the other parties, and they do not
object to the content of this letter. The Commission will continue to update the Court as appropriate
and as required by the October 11, 2018 order. The undersigned can be reached at (212) 336-9146.

                                                              Respectfully submitted,




                                                              David C. Austin
            Case 1:18-cv-05757-JPO Document 25 Filed 07/11/19 Page 2 of 2
The Honorable J. Paul Oetken
July 11, 2019
Page 2

cc (via ECF): E. Scott Morvillo, Esq. (counsel for Abell Oujaddou)
              Glenn C. Colton, Esq. (counsel for Jeremy Millul)
              Henry E. Mazurek, Esq. (counsel for Sebastian Pinto-Thomaz)
              Christine I. Magdo, Esq. (United States Attorney's Office, SDNY)
